EXHIBIT 10.1 GEORGETOWN SAVINGS BANK INCENTIVE COMPENSATION PLAN 2011 GOALS Organizational Level:Executive Employee: Robert E. Balletto Incentive Target: 18% ($33,867) Title: President and Chief Executive Officer Current Salary: The dollar figures presented in this example are estimates.Incentive payments will be based on the employee’s base compensation, which includes actual straight-time pay (excludes overtime and prior year’s Incentive Compensation Plan payments), jury duty, holiday, vacation, personal and sick pay for the 2011 calendar year. Minimum Thresholds In order to receive payment for achievement of the goals listed below, the following thresholds must be met: 1. CAMELS ratings must remain at one of the two highest ratings at all times during the Plan Year.This will be measured by the OTS. 2. Asset Quality must remain at a level of “Satisfactory” or better at all times during the Plan Year.This will be measured by both internal audit results and OTS rating. Tier 1: Bank-wide Performance GOAL: #1: Profitability – Achieve ROA AnnualPayout Percentage: 60% $20,320 Goals Payout 95% of budget At budget 106% of budget Stretch Goal Every .05% over 106% of budget GOAL: #2: Profitability – Achieve Efficiency Ratio AnnualPayout Percentage: 40% $13,547 Goals Payout 102% of budget At budget 97% of budget Stretch Goal Every 2% under 97% of budget Tier 2: Team Performance Goals:None Tier 3: Individual Performance Goals:None Minimum Level of Expectations To be eligible for this Incentive Compensation Plan the employee must meet the following: · Performing at a satisfactory level or above, · Not on written warning, and · Actively employed at the time of the incentive payment. Clawback Provision The Bank shall have the right to recoup or “clawback” awards paid under this Plan if the Compensation Committee concludes that such awards were based on information that was later found to be materially incorrect, including awards that were determined, in whole or part, on financial statement information that is subsequently restated.
